Reasons for Allowance
Claims 1-3, 6-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a metallic-composite joint fitting, comprising: a composite structure for receiving a metallic end structure, the composite structure comprising: an integral bearing comprising a first frustoconical portion and a second frustoconical portion each having a complimentary shape to the composite structure; and a sleeve comprising a bearing surface portion, a third frustoconical portion at a first end of the bearing surface portion, and a flange at a second end of the bearing surface portion opposite to the first end, wherein a first surface of the bearing surface portion is coupled to a cylindrical bearing surface of the integral bearing; and the metallic end fitting coupled to the third frustoconical portion of the sleeve, wherein the metallic end fitting comprises a bearing portion in contact with a second surface opposite the first surface of the bearing surface portion of the sleeve. 
Giannakopoulos et al. (US 2017/0051767 A1) in view of Ganis et al. (US 2017/0102012 A1) teach a similar metallic-composite joint fitting as the claimed invention.
However, Giannakopoulos et al. (US 2017/0051767 A1) in view of Ganis et al. (US 2017/0102012 A1) lacks a sleeve comprising a bearing surface portion, a third frustoconical portion at a first end of the bearing surface portion, and a flange at a second end of the bearing surface portion opposite to the first end, wherein a first surface of the bearing surface portion is coupled to a cylindrical bearing surface of the integral bearing; and the metallic end fitting coupled to the third frustoconical portion of the sleeve, wherein the metallic end fitting comprises a bearing portion in contact with a second surface opposite the first surface of the bearing surface portion of the sleeve.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647